
	
		I
		111th CONGRESS
		2d Session
		H. R. 6555
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. King of Iowa (for
			 himself and Mrs. Bachmann) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Appropriations,
			 Ways and Means,
			 Education and Labor,
			 the Judiciary,
			 Natural Resources,
			 House Administration, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act
		  and the Health Care and Education Reconciliation Act of 2010.
	
	
		1.Repeal of the Patient
			 Protection and Affordable Care Act and the Health Care and Education
			 Reconciliation Act of 2010
			(a)Patient
			 Protection and Affordable Care ActEffective as of the enactment
			 of the Patient Protection and Affordable Care Act (Public Law 111–148), such
			 Act is repealed, and the provisions of law amended or repealed by such Act are
			 restored or revived as if such Act had not been enacted.
			(b)Health Care and
			 Education Reconciliation Act of 2010Effective as of the
			 enactment of the Health Care and Education Reconciliation Act of 2010 (Public
			 Law 111–152), such Act is repealed, and the provisions of law amended or
			 repealed by such Act are restored or revived as if such Act had not been
			 enacted.
			
